Case 1:17-cv-24284-MGC Document 40 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 17-24284-CIV-KING

  MICHAEL FOX,
  on behalf of himself and
  all others similarly situated,

          Plaintiff,

  v.

  THE RITZ-CARLTON
  HOTEL COMPANY, LLC,

          Defendant.
                                      /

                                      ORDER OF RECUSAL

         The undersigned Judge, to whom the above-styled cause is assigned, hereby
  recuses himself and refers the case to the Clerk of Court for reassignment pursuant to 28
  U.S.C. 455.

         DONE and ORDERED in chambers at the James Lawrence King Federal Justice
  Building and United States Courthouse, Miami, Florida, this 2nd day of November, 2020.



                                                   JAMES LAWRENCE KING
                                                   UNITED STATES DISTRICT JUDGE

          In accordance with the Local Rules of the Southern District of Florida, providing
  for the random and equal allotment of cases, this cause is hereby reassigned to the
  calendar of United States District Judge Marcia G. Cooke                                .

       Copies of this order shall be served on all pending parties of record by United
  States mail. All documents for filing in this case shall carry the following case number:

       17-cv-24284-Cooke                                        .
Case 1:17-cv-24284-MGC Document 40 Entered on FLSD Docket 11/02/2020 Page 2 of 2




        BY ORDER of the Court this 2     day of November , 2020.

                                       ANGELA E. NOBLE, Clerk of Court

                                               s/Valerie Kemp
                                       By:
                                               Deputy Clerk

  cc:   Yvette Alexander, Operations Manager
        Counsel of Record




                                          2
